Citation Nr: 0419521	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  03-21 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than February 
12, 1999, for the grant of pension benefits and housebound 
benefits.

2.  Entitlement to an effective date earlier than May 7, 
2002, for special monthly pension on account of the need of 
regular aid and attendance by reason of blindness.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran had active service from March 1944 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 and a June 2002 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted in November 
2000, after the RO received the veteran's claim in September 
2000.  Among other things, the VCAA enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf.  Id. 

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  
Although the May 2003 statement of the case includes the text 
of the regulation that implements the notice and assistance 
provisions of the statute, it is not sufficient to explain 
the evidence needed to substantiate the claim or to explain 
which portion of evidence needed to substantiate the claim, 
if any, the veteran has the responsibility to provide, and 
which portion of the evidence, if any, VA is obligated to 
obtain or will attempt to obtain on the veteran's behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  Therefore, a remand to 
the RO is required in order to correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should notify the veteran of 
any information or lay or medical 
evidence not previously provided that is 
necessary to substantiate the claims 
listed on the title page of this action, 
and of what information or evidence the 
veteran should provide and what 
information or evidence VA will attempt 
to obtain on his behalf.  The notice must 
comply with 38 U.S.C.A. § 5103(a), 
Quartuccio v. Principi, Charles v. 
Principi, and any other applicable legal 
precedent.    

2.  If the veteran authorizes VA to 
obtain any additional evidence, the AMC 
should proceed accordingly.  

3.  After completing any additional 
necessary development, the AMC should 
readjudicate the issues on appeal.  If 
the disposition remains unfavorable for 
any of the claims, the AMC should furnish 
the veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




